 DECISIONS OF NATIONAL LABOR RELATIONS BOARDServomation, Inc. and Music, Amusement & VendingMachine Operators Div., Freight Checkers, ClericalEmployees & Helpers Union Local 856, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America. Cases 32CA-201 (formerly 20-CA 12754) and 32 RM 3(formerly 20-RM-2114)July 21, 1978DECISION, ORDER, AND DIRECTIONBY CHAIRMAN FANNIN(; ANi) MEMBERS JENKINSAND PiNEII()On April 19, 1978, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and General Counselfiled limited cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings., andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent. Ser-vomation, Inc., Berkeley, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph l(e):"(e) In any other manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.DIRECTIONIt is hereby directed that the Regional Director forRegion 32 open and count the ballot cast by PeggyWilcox at the election conducted in Case 32 RM--3(formerly 20-RM-2114) on May 10, 1977, issue a re-vised tally of ballots, and issue an appropriate certifi-cation based on such revised tally.Respondent has excepted to certain credibility findings made b) theAdministrative I.aw Judge It is the Board's established policy not to over-rule an Administratile l.aw Judge's resolution with respect to credibilitrunless the clear preponderance of all the relevant evidence convinces us thatthe resolutions are incorrect Stlandard Drri Wairl Products. Inc., 91 NLRB544 ( 1950). erd 188 F2d 362 (c(... 3. 19511 We have carefully examinedthe record and find no basis for reversing his findings.In the last paragraph of his recitation of the facts. the Administratise LawJudge inferred that the three striking employees "obviously" voted for theUnion, and the three nonstriking employees voted against it This finding iswithout factual support in the record. and we do not rely on it.In par. I(e) of his recommended Order. the Administrative Law Judgeuses the narrno. cease-and-desist language. "like or related." rather than thebroad injunctie language. "in ans other manner." the Board traditionallyprovides in cases involigs discriminatorN discharges The discharge of aneniplosee for enigaging il union or protected concerted activities is an unfairlabor practice which goes to the ver; heart of the Act. We shall. therefore.modifN the Adnministrative lIaw Judge's recommended Order to require Re-spondent to cease and desist from in any other manner infringing upon therights guaranteed to its employees by Sec 7 of the Act. See N.L.R.B. v.Enrw,,i.,lc Ate. ( .. 120 F2d 532. 536 (C.A 4. 1941yAPPENDIXNoli(CF To EMPL.OYEESPosI D BY ORDER OF 1 HENA'IONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we have violated the lawand has ordered us to post this notice and to carryout its terms.WE Will. NoT coercively interrogate employeesconcerning their union sympathies and activi-ties.Wi, wiI.I NOi threaten employees with loss ofemployment or with relocation of their work be-cause they exercise their rights under the Act tojoin or maintain membership in Music, Amuse-ment & Vending Machine Operators Div.,Freight Checkers. Clerical Employees & HelpersUnion Local 856, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen &Helpers of America, or any other union, or toengage in other concerted activity protected un-der the Act.WE Wi l Nor promise benefits to employees inan attempt to dissuade them from supporting aunion.WE WILL Nor discriminate against any em-ployee in his or her hire or tenure of employ-ment in order to discourage membership in anylabor organization.WE WILil NOI in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed them by Section 7 of237 NLRB No. 1048 SERVOMATION. INC.the Act. These rights include the right to form.join, or assist labor organizations, to bargaincollectively through representatives of their ownchoosing, and to engage in other protected coln-certed activities for their mutual aid and protec-tion.WE Wll t offer full and immediate reinstate-ment to Peggy Wilcox to her former job or. if itno longer exists, to a substantially equivalent po-sition, without prejudice to her seniority or otherrights and privileges, and make her wvhole forany loss of earnings she may have suffered as aresult of her unlawful termination by us. withinterest thereon.and 32-RM-3 were consolidated for purposes of hearingand resolution.The basic issues before me are whether Wilcox was ter-minated because of her union activities and whether or notthe alleged interrogation. threat, and promise occurred.'The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, examineand cross-examine witnesses, argue. and file briefs. Briefshave been received from the General Counsel and theCompan>.Based upon mv review of the entire record. observationof the witnesses, perusal of the briefs, and research, I enterthe following:FI)IN,(S ()F FA.tSERVOMATION. INC I JI RISDI( I ION AND I ABOR OR(;ANIZATIONDECISIONSTATEMENT OF THF CaSFEGEORGE CHRISTENSEN. Administrative Law Judge: On Oc-tober 31 and November 1 and 2, 1977,. I conducted a hear-ing at San Francisco, California, to try issues raised by acomplaint issued on July 14 pursuant to a charge filed byMusic, Amusement & Vending Machine Operators Div.,Freight Checkers. Clerical Employees & Helpers UinionLocal 856, International Brotherhood of Teamsters. Chauf-feurs. Warehousemen & Helpers of America,2on April 15and a challenge to ballot cast by Peggy Wilcox in an elec-tion conducted on May 10.Servomation, Inc.,3terminated Wilcox on April 8: herchallenged ballot is determinative of the election (the votewas 3-3); the complaint alleged that the Company violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (hereinafter referred to as the Act). be-cause it terminated Wilcox because of her union activitiesand further alleged that the Company violated Section8(a)(1) of the Act by interrogating an employee concerningemployee union activity, threatening an employee with clo-sure or relocation of the accounting department if the em-ployees in that department secured union representation.and promising an employee the accounting departmentemployees would receive wage increases if they rejectedunion representation.The Company contended it terminated Wilcox for eco-nomic reasons. denied that the alleged interrogation.threat, and promise occurred, denied that it committed anyviolation of the Act, and requested that the complaint bedismissed, the challenged ballot rejected, and certificationof the election results issue.Inasmuch as the issue of whether or not Wilcox was ter-minated because of her union activities is dispositive ofboth the ballot challenge and the complaint allegation thattermination violated the Act, on July 14 Cases 32 CA-201'Read 1977 after all further date references ornitting the Near2 Hereafter called the LInionIHereafter called the CompansThe complaint alleged. the answer admitted, and I findthat at times material the Company. a Delaware corpora-tion, was engaged in the retail sale of food and beveragesthroughout the United States and operated a facility inBerkeley. California: that during the calendar year 1976 itreceived gross revenues in excess of $500,000 and duringthe same period purchased and received goods in Califor-nia which originated ouside of California valued in excessof $50.,000: and that, on the basis of the foregoing, theCompany was an employer engaged in commerce in abusiness affecting commerce within the meaning of Section2(2). (6), and (7) of the Act. The complaint further alleged,the answer admitted. and I find that at times material theUnion was a labor organization within the meaning of Sec-tion 2(5) of the Act.II 1 U Al I FGFD I NIAIR LABOR PRACTIC FSA. FJacrtsThe Company does business nationally, selling food andbeverages at retail through vending machines and cafete-rias at industrial plants, office buildings, hospitals, colleges,etc.4For purposes of administration, its operations are di-vided along geographical lines into five divisions. TheWestern Division consists of states in the western UnitedStates, extending from Texas in the south to Alaska in thenorth, and at times pertinent was headed by a companyvice president, George Lane. The Western Division, inturn, is divided into three regions. Region one encompassesthe area extending from northern California to and includ-ing Alaska, and at times pertinent was headed by JohnSnodgrass. Region one in turn is divided into six districtslocated at Anchorage. Alaska: Seattle. Washington; Port-land. Oregon: Modesto. California: Stockton, California;and Berkeley C'alifornia. The latter district, known as theBay Area District, takes in the San Francisco Bay Area.extending south to Mountain View, California; north toSanta Rosa, California: west to the Pacific Ocean; and eastto Berkeley. California and other communities ringing theeast side of the Bay. At times pertinent Harlan Nicolay was4 Ihe ( 'ompalnN ald oopera;tes the Red Barn restaurants49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin charge of the Bay) Area District.5 While at times past theDistrict had three branches, one at San Francisco, a secondat Berkeley, and a third at Mountain View, in early 1974the San Francisco branch was closed and its operationsconsolidated with those of the Berkeley branch.Prior to 1972 the regional and district managers in theWestern Division controlled both the vending operationsand the cafeteria operations within their territories: com-mencing in 1972, however, a dining service department wasestablished within the division to run the cafeteria opera-tions under a manager (Fred Niven) responsible directly tothe division chief, Lane. The major cafeteria accounts ad-ministered by the District were transferred to the new de-partment not long after it was formed, with the Districtretaining four or five small accounts in this category. Thusin the fall of 1977, the District was primarily engaged in thebusiness of soliciting vending accounts, installing and ser-vicing the machines, filling the machines with prepackagedfoods and beverages, securing and packaging the productsat a central warehouse, collecting receipts from the ma-chines, calculating and paying commissions to the ownersof the premises where the machines were located, payingfor food, service, etc., and accounting for its operations. Toconduct its operations, the District employed salesmen tosolicit and service accounts, routemen to replenish the ma-chines and collect receipts therefrom, deliverymen to re-plenish supplies at hostess-served locations,6mechanics toservice its equipment, warehousemen, clerical employees,etc.This case involves the clerical workers employed by theDistrict at its Berkeley headquarters.In the fall of 1976, there were seven clericals employedthere: Dorothy Piper, telephone operator/receptionist:7Erica Alridge and Gisela Woodruff, bookkeeper/clerks;Cornelya Brown Avery Ferguson, bookkeeper/accountant;Norine Norris, secretary/clerk; Brenda Couey and Pegg)yWilcox, route clerks. The seven clericals worked directlyunder Richard Hannon, district controller.sFerguson wasthe most highly skilled and most experienced of the sevenclericals; she had considerable training and experienceprior to entering the District's employ and was responsiblefor journal entries, posting to the general ledger, balancingentries, calculating and posting accruals, preparing finan-cial reports, analyzing cost of merchandise sold by productline, etc. Woodruff was a regular, part-time employee (nor-mally she worked every Tuesday, Thursday, and Saturdayfor a total of 25 hours per week) whose primary functionwas to take care of accounts payable; i.e., assemble theinvoices, secure totals, issue checks, etc. She also did pay-roll. She spent an average of 20 hours per week on ac-counts payable and 5 hours per week on payroll. Alridge'sprimary function was the calculation of commissions duethe owners of the properties where machines were in opera-tion. She also maintained field inventory records and pre-pared location and manual account 9 monthly profit and5Hereafter called the District.6 At some locations the District maintained hostesses with the responsihil-ity of maintaining a full supply of food and beverage items and collectingreceipts.Piper also dispatched mechanics by radio-telephone.1 find that at tlimes pertinent Lane, Snodgrass. Nicolay. and Hannonwere supervisors and agents of the Company acting on its behalf,loss statements. Couey had responsibliltiy for securing dai-ly reports from each routeman of the number of food andbeverage items he secured from the warehouse and deliv-ered to each machine on his route, the number sold, andhis collections. She also maintained perpetual warehouseinventory on those items. Wilcox performed the same ser-vice with respect to the hostess accounts for approximately4 hours per day and spent the balance of her time as relieffor Piper: assistant to Couey, Ferguson, and Alridge asneed arose; and miscellaneous other assignments.l°Norris'work was primarily secretarial, and Piper's work was tele-phone operator/dispatcher/receptionist.In late fall of 1976, Ferguson informed Hannon and hercoworkers that she was planning to leave the Company'semploy in late spring or the summer of 1977.In November 1976, the District lost the Kaiser Hospitalsaccount, which reduced the number of hostess accountshandled by Wilcox.Wilcox, who had earlier expressed to Hannon her inter-est in developing accounting skills and enrolled in an intro-ductory accounting class at the University of California atBerkeley at company expense with Hannon's approval, ap-proached Hannon in late 1976 with the idea of training herin Ferguson's work, inasmuch as Ferguson was leaving thefollowing year. Hannon approved of the idea, providedWilcox could train Piper to assume Wilcox's work on thehostess accounts." Wilcox assented and Hannon instruct-ed Piper to begin such instruction. Wilcox commencedtraining Piper in December 1976 and, with Hannon's ap-proval, turned over the work in question to Piper in Febru-ary 1977. 12 At that point, Wilcox began to spend most ofher time working in the accounting office on the secondfloor " learning the general ledger work from Ferguson.'4In March, Wilcox and some of the other clericals 5made contact with the Union with a view toward securingrepresentation. About that time, Couey, in a conversationwith Hannon, asked Hannon what would happen if theclericals sought union representation.6Hannon repliedthat the Company might make Berkeley a one-girl office,moving the district accounting work (other than the routeaccounting) to Modesto.'7The cafeteria accountsI The cigarette stamp report (monthly), budget (biannual). inventory( monthlyi. profit and loss statement (monthly). sales tax report (quarterly).food olrder recapitulations (daily. weekl. and monthly). etc.Piper previously had done such work.: Piper continued to function as receptionist switchboard operator/dis-patcher in addition to handling the hostess accounts.Piper and Coues worked on the first floor. as had Wilcox while han-dhng the hostess accounts.She also worked with Piper on occasion when Piper needed advice orassistance, assisted the other clericals as the need arose, and continued toperform the other accounting work she previously had.The union supporters among the sesen clericals were Wilcox. CoueN.Piper. and Woodruff, as shall be developed later.Coues had questioned Hannon the previous December on why theclerical who handled the route and hostess accounts at the Mountain Viewbranch was represented by the Teamsters local which represented the routemenand deliverymen there and received the same contract benefits the drivers had.}lannon explained that was the way it had always been: ie.. the Teamstershad secured recognition as the representative of both the clericals and thedrivers at the San Francisco and Mountain View branches, but the Teamsterslocal in Berkeley had not.I credit Coues's testimons tio this effect, she was a straightforwardwitness.50 SERVOMATION. INC.During that same month (March), Wilcox approachedFerguson and suggested that since Ferguson was leavinganyway, she wouldn't lose anything b? joining Wilcox andthe others in seeking union representation. Ferguson re-plied that she could not support the Union on religiousprinciples. Within a half hour of that conversation, F:ergu-son discussed, as she put it, the "pros and cons" of unionrepresentation with Hannon. It was a wide-ranging discus-sion which included, inter alia, the subject of "centraliza-tion" 1 of accounting functions. with mention that such"centralization" occurred (with a corresponding loss of em-ployment by the affected clericals) when the San Franciscobranch was closed; loss of employment by emploseescalled out on strike by their union representative atFerguson's previous place of employment; and their mutu-al agreement that union representation was not desirable.)"Ferguson subsequently informed Wilcox and other cleri-cals that the Company would undoubtedly assign the ac-counting work other than route accounting of the Bay AreaDistrict to the Modesto District, the nearest district per-forming such functions, in the event the clericals securedunion representation.Near the end of the month (March), Ferguson an-nounced that she had changed her mind and was not goingto leave the Company's employ. Couey in Wilcox's pres-ence asked Hannon what effect Ferguson's change of mindwas going to have on her employment. Hannon assuredthem Wilcox would continue to have a job, working on theledger and other accounting work, while Ferguson wouldcontinue to handle the work she had been doing since Feb-ruary.2° He repeated this assurance to Wilcox in a laterconversation that month. Wilcox continued on ledger workthrough the week of March 29-April 1.On Thursday, March 30, the Union mailed a letter to theCompany advising the Company that it represented a ma-jority of the District's clerical employees at the Berkeleyoffice and requesting recognition and bargaining for a con-tract covering their wages, rates of pay, hours, and workingconditions. The Union's letter was received by Nicolay onMonday, April 4. Nicolay was disturbed by the letter andadvised Snodgrass and Hannon of its contents; Snodgrassexpressed opposition to union representation of the cleri-cals, stated that union representation was neither necessarynor desirable, and instructed Nicolay to deny the Union'srequest for recognition and demand an election.Later the same day. Nicolay asked Piper why the cleri-cals wanted to join the Union and when Piper replied thatthe employees sought representation to improve their wag-es and benefits, stated that the accounting departmentmight be closed and the accounting work transferred toI~ Both Nicolay and Snodgrass used this term to describe the companxpractice of having a single district perform accounting functions other thandaily route accounting for additional districts; for example. Ihe 'Mode,stidistrict office performs the district accounting functions other Ihan routeaccounting for both the Modesto, and Stockton Districts: the Seattle districtoffice performs such functions for the Seattle and Portland Districts: etc9 While Ferguson was somewhat evasive in her testimony she concededthe accuracy of these statements set forth in her pretrial affidait and re-peated them in essence. Her testimony in this regard is creditedAccount analysis. financial statements, reports. budgel. asset insentors.etc.Modesto if the office went Union. Piper stated that wouldbe a foolish reaction over just seven girls.l" Between thedate the Company received the Union's recognition letter(April 4) and the date of the subsequent election (May 10).,Nicolav discussed the Compan,'s "centralization" of alldistrict accounting in southern ('alifornia at Long Beachwith several clerical employees.On April 6. the Company denied the Union's recognitionrequest.While Wilcox continued on Monday. April 4. with thework commenced on April I of making ledger entries nec-essary to close the ledger for February (normally a 2-weekprocess). on Tuesday. April ,5 Hannon took her off ledgerwork and directed her to assist Alridge in her work. Nowork on the ledger was performed on Wednesday. April 6.Wilcox asked Hannon whether she should resume work onthe ledger that day and was instructed to continue assistingAlridge. The next day (Thursday. April 7), Fergusonworked on the ledger. The following day. Wilcox ap-proached Hannon and asked what was going on, to tell herstraight out what was wrong. Hannon replied that sinceFerguson was staying, there wasn't enough work to contin-ue Wilcox in the Company's employ. Wilcox remindedHannon of his statement just a short time previous, whenFerguson announced she was staying. that he was going tocontinue her on the ledger and continue Ferguson on otherwork. Hannon stated that the District would no longer behandling the manual accounts.22Wilcox replied that heknew that months ago. Hannon stated again that there wasnot enough work for Wilcox and her check was being pre-pared. Wilcox was not employed by the Company thereaf-ter.Since Wilcox's termination. the duties she previouslyperformed (ledger entries, cigarette tax report, budgetwork, inventory work, profit and loss statement, sales taxreport, food order recapitulation. etc.) have been per-formed bv Hannon. Ferguson. Alridge. Woodruff. Couey,and Piper.Nicolay testified that he instructed Hannon in Februaryto lay off one of the Berkeley clericals in view of the pro-jected transfer of the District's four remaining manual (caf-eteria) accounts to the Western Division's dining servicedepartment 23 and the loss of several vending accounts.24Hannon testified that he received Nicolay's alleged in-I I credit Piper' etillrons to Ithis effecl; she was a cdon5incing witness-] here were four rinaual (cafeteria) accunts handled b) the District atthe tiniel the i nllnaelenle and .c. iunting for three of the four were turned-,cr tIf the dixlnsin's dilrltnig erice depalrimenl on Mas I and the fourth onJuls I; the dining ser, ice department', accounting was handled at the LongBeach rffiches of the ( ornpanss noted hcretof,.re. three of the manual accounts were transferred onMias I and the fiurth ion July I; all district accounting Sork on these fourac.counts ais performed hs Alridge and ,ioodruffa4 Between Jult I and December 31, 1976, the I)lstrlct lost 10 vendingacicounlts erossing $S. 4'55.(X. Including the Kaiser Hospitals account, whichalone griissel $792,tIl) ilmoseer. the I)lstrct accounting staff was reducedhb one in a uut 197'h I(harles Patiion. assistant district controller. left atthat lime: Pa.tton prior t,* leaving did general ledger work, account analsses.reportr. an.iid stleit.ni. ald s.,stlted lianrii n in checking and supersilngthe work of Ihe c.eii, ii.rl.,I this work ,is redistributed amiong Hannonand the seven clericals after Patton"s departure) between January I andMarch 1. 19'77 the ( .nlpiall, secured fi.e iieu actcounts grossing S233,000and secured sesen more new acic.unts hetwcen April I and October 31.( 'ntinued51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstruction in March and did not act upon it until April 8,when he decided to lay off Wilcox because she, while se-nior to Ferguson, could not assume all of Ferguson's work,and the other clericals, all senior to Wilcox, were doingsatisfactory work.None of the clericals were notified of the alleged instruc-tion or decision until Wilcox was informed the day of herlayoff; no document memorializing the alleged instructionwas produced at the hearing.The workday (Monday, April 11) following Wilcox's ter-mination, the Company filed a petition with the RegionalOffice (Case 32-RM-3) seeking an election to determine ifthe Union represented a majority of its office clerical em-ployees at its Berkeley District office. Two days later (onWednesday, April 13), the Union began to picket theCompany's offices for recognition; Wilcox, Couey, Piper,and Woodruff were on the picket line; Ferguson, Alridge,and Norris went through the picket line and worked.Seeing Piper on the picket line, Nicolay demanded to knowwhat she was doing on the picket line, stating that shebelonged inside performing the work the Company paidher for. Piper replied that there were some things a personhad to do.The four striking employees returned to work and thepicket line was terminated on Friday, April 15, on compa-ny and union agreement to a consent election.On May 2, Nicolay and Snodgrass summoned the Berke-ley clerical employees to a meeting. Snodgrass describedthe Company's wage, health and welfare, and profit-shar-ing plans and programs; union initiation fees, dues, andassessments; the impact of a union shop agreement; theusual practice followed by a union in the event a companyrefuses to agree to its proposals (strike); stated that theCompany was not obligated to agree to anything; statedthat strikers were ineligible for unemployment benefits:and stated that the employees did not need union represen-tation at Servomation to achieve fair benefits and treat-ment.Shortly after the meeting, Nicolay and Piper had a con-versation at her desk. Piper commented that the meetinghad been pleasant and informative. Nicolay advised her tothink seriously about union representation, that the Com-pany provided a lot of benefits, it was "not going to forgetour office workers as far as annual raises," and the em-ployees did not have to have a union to secure those things.Piper replied that she hated to have to go to the Union toget increased benefits, but it seemed the only thing to do atthe time.The election was held on May 10. Norris was away onvacation. The Company contacted and persuaded her tointerrupt her vacation and fly at its expense to vote in theelection, which she did. The vote was three to three, withthe three employees who struck and picketed obviouslyvoting for union representation and the three clericals whorefused to strike and picket voting against it. The swingvote of Wilcox, the fourth striker and picketer, was chal-1977, grossing S211,000, while losing only four accounts between Januar' Iand October 31, 1977, grossing $147,000.25 Hannon periodically reviewed the work performance of the clericalsand, if he felt such performance so warranted. granted .age increases.lenged on the ground that she had been terminated prior tothe election.B. Analysis and Conclusions1. The alleged interrogation and threatI have entered findings that on April 4, Nicola) askedPiper why the clericals wanted to join the Union and whenshe replied that they sought representation to improve theirwages and benefits, stated that the Company might closethe accounting department and transfer its work to Modes-to.I find that statement ample support for a conclusion thatthe Company thereby interrogated an employee concern-ing the employees' union activities and threatened that em-ployee with loss of work and jobs in the accounting depart-ment through relocation or "centralization" of such workat Modesto in the event that they secured union represen-tation, thereby violating Section 8(a)(1) of the Act.2. The alleged promiseI have entered findings that on May 2, Nicolay respond-ed to Piper's comment that the preceding meeting betweenSnodgrass, Nicolay, and the clericals had been pleasantand informative with the suggestion that Piper think seri-ously about union representation, that the Company pro-vided many and was not going to forget its office employ-ees as far as annual raises were concerned. I have alsoentered findings that Hannon conducted periodic employ-ee evaluations (at least annually) and granted increasesbased on his evaluation of their job performance (notgranting increases if he decided the employee's work per-formance did not so warrant, and vice versa).While Nicolay's statement was ambiguous and did notdirectly promise definite increases to the clericals at theirforthcoming evaluations, it certainly implied that such in-creases would be forthcoming as an inducement to refrainfrom support of the Union.I therefore find that the Company further violated Sec-tion 8(a)(1) of the Act by Nicolay's May 2 implied promiseof certain wage increases to the clericals at their next per-formance reviews to induce them to refrain from or with-draw union support.3. The Wilcox terminationThe question here is whether the Company terminatedWilcox's employment when it did to rid itself of a unionsupporter prior to its bid for an election among its clericalsor for valid economic reasons. As in all cases where motiveis the issue, circumstantial evidence must be analyzed toreach a conclusion.It is clear that prior to Wilcox's termination, the Compa-ny lost one major vending account (Kaiser Hospitals) andseveral less substantial vending accounts; the transfer of itsfour remaining manual accounts out of the District wasanticipated; Piper had absorbed Wilcox's route accountingwork; and Ferguson's decision to remain in the Company'semploy relieved the Company of any need to train Wilcoxto assume Ferguson's full range of duties.52 SERVOMATION. INC.However, it is equally evident that Wilcox at no time didany accounting work connected with the four small, manu-al accounts serviced by the District's accounting staff:most of the vending accounts lost prior to Wilcox's termi-nation were lost prior to December 31, 1976, particularlythe largest of such accounts (Kaiser), along with a trainedaccountant who was not replaced (Patton): a substantialnumber of new vending accounts were secured in the firstquarter of 1977 (and additional new accounts were securedthereafter); Hannon assured both Couey and Wilcox afterFerguson's decision to stay became known that the Com-pany had sufficient work in the accounting department tokeep both Ferguson and Wilcox occupied: and Wilcoxcontinued to perform ledger work and the accounting workother than route accounting that she performed prior tomoving up to the second-floor accounting office on a full-time basis.One may readily ask on these facts what significantevent or change affecting the accounting office occurred inearly April 1977 to precipitate Hannon's precipitate dis-charge of Wilcox without advance warning or notice. Theanswer is clear-the Company's receipt on Monday, April4. of the Union's demand for recognition and bargaining.The day after the receipt of the letter, Hannon relievedWilcox of her duties on the ledger; 3 days later. Hannonterminated Wilcox, a union supporter; and 2 days afterthat, the Company petitioned for an election among theremaining six clericals, three union supporters and threenonsupporters.The Company contends that Nicolay issued instructionsto Hannon to lay off an accounting employee prior toWilcox's termination, and that Hannon simply decided onApril 8 to implement that instruction. The Company alsocontended that neither Nicolay nor Hannon had an,knowledge that Wilcox was a union supporter prior to hertermination,?I find it difficult to credit Hannon's professed un-awareness of any interest among the employees in unionrepresentation prior to April 4 in view of his admitted con-versations with Couey and Ferguson prior to that date con-cerning union representation of the route accounting clerkat Mountain View and her receipt of the benefits of theIBT contract covering the drivers, the possibility that theCompany would "centralize" the district accounting (otherthan route accounting) if the Berkeley clericals sought andsecured union representation, and the undesirability ofsuch representation. Hannon conceded that he regularlyfraternized with the seven clericals at lunch, breaks, etc..and maintained constant communication with them; it isclear that he and Ferguson (a nonsupporter of the Uinion)were in close communication and freely discussed both on-and off-the-job concerns. Ferguson conceded that she ap-proached Hannon and addressed him on the subject ofunion representation immediately after Wilcox approachedher and sought her support of Wilcox's effort to secureunion representation of the clericals.26 Nicolay and Hannon testified that thes had no inkling th that ihere na.any interest in union representation among the clerical enlployees unlil N'-cola) received the Union's recognition and bargaining demanld on April 4On these facts, I find Hannon's denial of any union ac-tivity among the clericals in general and Wilcox in particu-lar incredible; in a small unit of this type. it is reasonablethat the emploNees would be discussing such an importantsubject on the job and that Hannon would be informed notonly of the employee interest in the subject, but alsowhich employees were most favorably inclined towardsuch representation, and I so find and conclude.2rInsofar as the alleged instruction is concerned, it is notedthat Nicolas stated that he issued the instruction in Febru-ars while Hannon testified that he received it in March; itwas not memorialized; no employee was ever made awareof it: and Hannon conceded that he informed Couey andWilcox aftier the date the alleged instruction wa.s given thatWilcox's continued employ ment was assured despiteFerguson's announcement of her decision to stay in theCompany's employ. On these facts. I find that no instruc-tion was issued for Wilcox's termination nor was Wilcoxselected for termination until the Union's recognition letterwas received and. further. that Wilcox was selected for ter-mination to reduce the number of union supporters amongthe clerical employees.I therefore find and conclude that the Company termi-nated Wilcox's employ on April 8 because of her supportof the U nion and thereby violated Section 8(a)(1) and (3)of the Act.Co ( l t SlOINS t)f: L.A1. At all times pertinent, the Company was an employerengaged in commerce in a business affecting commerceand the Union was a labor organization within the mean-ing of Section 2(2), (5). (6). and (7) of the Act.2. At times pertinent Lane. Snodgrass. Nicolay. andHannon were supervisors and agents of the Company act-ing on its behalf.3. The Compans violated Section 8(a)( I) of the Act byNicolav's April 4 interrogation of Piper concerning the rea-sons wh , the Berkeley clerical employees were interested inunion representation and his threat that the Berkeley gen-eral accounting work might be transferred to Modesto ifthe Berkeley clericals sought and secured union representa-tion.4. The Company violated Section 8(a)( ) of the Act byNicolav's May 2 implied promise to Piper that the Berkeleyclericals would receive wage increases at their performanceevaluations as an inducement to refrain or withdraw fromsupporting the Union.5. The Company violated Section 8(a)(l) and (3) of theAct by Hannon's April 8 termination of Wilcox's employ-ment to reduce the number of union supporters among theBerkeley clerical emploees.6. The above unfair labor practices affected commerceas defined in the Act.Tli- RuFMFmSince findings of unlawful company interrogation,threat, promise. and employee termination have been en-2'( fI .Ah 'nilh, 1 < ,/o, i;,-ii 15 NI RB 3t 7 1 1967: it.i i'e Pho,4'eldin, ( o. In. 123 NI RB 616 (1u9i53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtered above, I shall recommend the issuance of an Orderdirecting the Company to cease and desist from such un-lawful conduct, to post appropriate notices to its employ-ees promising so to do, and to make the terminated em-ployee whole by offering her reinstatement to her formerjob or, if that job no longer exists, to a substantially equiva-lent job, with all seniority and other rights and privilegesrestored, plus reimbursement to her of all wages and otherbenefits she has lost between the date of her terminationand the date of her reinstatement, with the lost wages andinterest thereon computed in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).25In view of my findings that Wilcox was unlawfully ter-minated and direction that she be restored to companyemployment as though her employment had never beeninterrupted, I further recommend that the Regional [)irec-tor be directed to open and count the ballot cast by Wilcoxat the May 10 election, issue a revised election tally, andcertify the results of such tally to the parties.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I recommend the issuance of the follow-ing:ORDER 29The Respondent, Servomation, Inc., Berkeley, Califor-nia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their reasonsfor seeking and securing representation by the Union.(b) Threatening its employees with relocation or transferof their work to another location and consequent loss ofemployment if they seek and secure representation by theUnion.: See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 1962).: In the event no exceptions are filed as pros ided bh Sec. 102 46 of theRules and Regulations of the National Labor Relatiins Board. the findings.conclusions, and recommended Order herein shall, as provided In Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(c) Promising its employees wage increases at their per-formance reviews as an inducement to refrain or withdrawfrom seeking and securing representation by the Union.(d) Terminating its employees who support the Union inorder to reduce the number of union supporters among itsemployees and intimidate those who are retained.(e) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the purposes of the Act:(a) Offer Peggy Wilcox reinstatement to her former jobor, if that job no longer exists, to a substantially equivalentjob. with full restoration of her seniority and other rightsand privileges.(b) Make Peggy Wilcox whole for any loss of earningsshe may have suffered as a result of her termination asprovided in the section of this Decision called "The Rem-edy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all rec-ords necessary to determine the amount of payments orother obligations due under this Order.(d) Post at its place of business in Berkeley, California,copies of the attached notice marked "Appendix." 3o Cop-ies of that notice, on forms provided by the Regional Di-rector for Region 32, shall be signed and posted immedi-ately upon their receipt and maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Company to insure thatthe notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsthe Company has taken to comply with this Order.The Regional Director for Region 32 is directed to openand count the ballot cast by Peggy Wilcox at the electionconducted in Case 32-RM-3 on May 10, 1977, to issue arevised tally of ballots, and to issue a certification to theCompany and the Union based upon such revised tally.I( In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals. the sords in the notice reading "Posted by Orderof the National L.abor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational L.abor Relations Board."54